Exhibit 10.7

HONEYWELL INTERNATIONAL INC. SEVERANCE PLAN
FOR SENIOR EXECUTIVES

Amended and restated, effective as of January 1, 2009

PART I
GENERAL PROVISIONS

1. Purpose.

     The purpose of the Honeywell International Inc. Severance Plan for Senior
Executives (the “Plan”) is to provide severance related benefits to selected
eligible employees of a Honeywell Employer (as defined in Part II of the Plan)
who are employed in a position in Career Band 6 or above and whose employment
relationship is involuntarily terminated at the initiative of the Employer for
reasons other than Gross Cause (as defined below). This Plan is intended to be
an unfunded plan for a select group of management or highly compensated
employees for purposes of ERISA (as defined below).

     This Plan is comprised of Part I—general provisions relating to the
operation of the Plan, and Part II—special provisions that become effective only
upon a Change in Control (as defined below). As set forth herein, this Plan
constitutes the amendment and restatement, as of January 1, 2009, of the
Severance Plan for Senior Executives established by Allied Corporation on March
31, 1983 and amended and restated by AlliedSignal Inc. as of April 25, 1988,
January 1, 1990, April 29, 1991, January 1, 1994, May 1, 1999 and amended and
restated by the Company as of December 20, 2001. The Plan is now hereby amended
and restated effective as of January 1, 2009 to implement changes required
pursuant to and consistent with Section 409A of the Code.

     As used throughout the Plan unless otherwise clearly or necessarily
indicated by context:

     (a) “Annual Base Salary” means an amount equal to the product of Base
Salary and twelve.

     (b) “Annual Incentive Compensation” means, except as provided in Section
19(b), the product of (i) times (ii), where (i) is the target percentage that
would be utilized in determining the Incentive Award for the Participant in the
calendar year in which Participant’s Covered Termination occurs, and (ii) is
Annual Base Salary.

     (c) “Base Salary” means the monthly base salary payable to a Participant at
the highest rate in effect during any of the 36 months preceding a Covered
Termination.

     (d) “Board” means the Board of Directors of the Company.

--------------------------------------------------------------------------------



     (e) “Career Band” means the salary and position classification system
adopted by the Company for use after January 1, 1994.

     (f) “Change in Control” is deemed to occur at the time (i) when any entity,
person or group (other than the Company, any subsidiary or any savings, pension
or other benefit plan for the benefit of employees of the Company or its
subsidiaries) which theretofore beneficially owned less than 30% of the Common
Stock then outstanding acquires shares of Common Stock in a transaction or
series of transactions that results in such entity, person or group directly or
indirectly owning beneficially 30% or more of the outstanding Common Stock, (ii)
of the purchase of shares of Common Stock pursuant to a tender offer or exchange
offer (other than an offer by the Company) for all, or any part of, the Common
Stock, (iii) of a merger in which the Company will not survive as an
independent, publicly owned corporation, (iv) of a consolidation, or a sale,
exchange or other disposition of all or substantially all of the Company’s
assets, (v) of a substantial change in the composition of the Board during any
period of two consecutive years such that individuals who at the beginning of
such period were members of the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the shareowners of the Company, of each new director was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of the period, or (vi) of any transaction or other event which the
Management Development and Compensation Committee of the Board, in its
discretion, determines to be a Change in Control for purposes of this Plan.

     (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with applicable final regulations issued thereunder.

     (h) “Common Stock” means the common stock of the Company or such other
stock into which the common stock may be changed as a result of split-ups,
recapitalizations, reclassifications and any similar transaction.

     (i) “Company” means Honeywell International Inc., a Delaware corporation.

     (j) “Covered Termination” means, except as provided in Section 19(c), a
Participant’s Discharge. Notwithstanding the preceding sentence, in the event of
a sale or transfer of a facility or line of business that causes a severance of
the employment relationship with the Employer, a Covered Termination also shall
be deemed to have occurred only if the Participant is not offered substantially
comparable employment with the new employer, as determined by the Plan
Administrator, in its sole discretion. In addition, following a Change in
Control, a Covered Termination shall include any geographic relocation of the
Participant’s position to a new location which is more than fifty (50) miles
from the location of the Participant’s position immediately prior to a Change in
Control.

     (k) “Discharge” means an involuntary termination of a Participant’s
employment relationship by the Employer for reasons other than death or Gross
Cause.

2

--------------------------------------------------------------------------------



     (l) “Determination Year” means a calendar year within which performance is
measured for purposes of determining the amount of Incentive Awards payable for
that year.

     (m) “Effective Date” means March 31, 1983.

     (n) “Employer” means the Company and its participating divisions,
subsidiaries, strategic business units and their respective successors.

     (o) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with applicable final regulations issued
thereunder.

     (p) “Gross Cause” means any of the following: (i) clear and convincing
evidence of a significant violation of the Company’s Code of Business Conduct;
(ii) the misappropriation, embezzlement or willful destruction of Company
property of significant value; (iii)(A) the willful failure to perform, (B)
gross negligence in the performance of, or (C) intentional misconduct in the
performance of, significant duties that results in material harm to the business
of the Company; (iv) the conviction (treating a nolo contendere plea as a
conviction) of a felony (whether or not any right to appeal has been or may be
exercised); or (v) clear and convincing evidence of the willful falsification of
any financial records of the Company that are used in compiling the Company’s
financial statements or related disclosures, with the intent of violating
Generally Accepted Accounting Principles or, if applicable, International
Financial Reporting Standards. In the case of a determination under Part I of
the Plan, Gross Cause shall be determined (i) by the Chief Executive Officer of
the Company, with the concurrence of the Company’s Board of Directors and with
the advice of the Company’s functional leaders with expertise in such matters,
with respect to any officer of the Company elected by the Board of Directors,
and (ii) by the Plan Administrator, with the advice of the Company’s functional
leaders with expertise in such matters, with respect to all other Plan
Participants.

     (q) “Incentive Award” means an incentive compensation award or any other
annual incentive award determined under the Honeywell International Inc.
Incentive Compensation Plan for Executive Employees, and any predecessor or
successor plan, but shall not include any performance improvement award or any
other long-term incentive award under any such plan.

     (r) “Named Fiduciary” means the Plan Administrator and/or such other
committee, entity or person as the Company or the Plan Administrator may
designate to administer the terms and conditions of the Plan, as the case may
be.

     (s) “Notice Period” means the notice period provided under applicable law
(whether working or non-working), if any.

     (t) “Participant” means an Existing Participant, an Officer Participant or
a New Participant, each defined as follows:

3

--------------------------------------------------------------------------------



          (i) “Existing Participant” means, except as further defined in Part II
an individual who, on July 1, 1993, was an employee of an Employer in Salary
Grade 20 or above or in a position comparable to a position of Salary Grade 20
or above.

          (ii) “Officer Participant” means, except as further defined in Part
II, an individual (other than an Existing Participant) who is an officer of an
Employer in Career Band 7 as determined by the Plan Administrator in his or her
sole discretion.

“New Participant” means an individual (other than an Existing Participant and an
Officer Participant) who is employed by an Employer in a position evaluated in
Career Band 6 or above or in a position comparable to a position in Career Band
6 or above, all as determined by the Plan Administrator in his or her sole
discretion.

     (u) “Pay Continuation” means the component of the severance benefit
described in Section 3(a)(i).

     (v) “Plan Administrator” means the person defined in Section 7 and Section
22(a).

     (w) “Pro Rata Factor” means (i) for the Determination Year in which a
Covered Termination occurs, a fraction the numerator of which is equal to the
number of calendar months which have elapsed from the first day of the calendar
month following the Covered Termination through December 31st of the
Determination Year, and the denominator of which is twelve, and (ii) for any
subsequent Determination Year shall mean a fraction, the numerator of which is
equal to the Severance Pay Factor, reduced by the number of calendar months
which have elapsed from the first day of the calendar month following the
Covered Termination through December 31st of the year preceding the
Determination Year, and the denominator of which is twelve; provided, however,
that the Pro Rata Factor shall never be greater than 1.0.

     (x) “Prorated Annual Incentive Compensation” means the component of the
severance benefit described in Section 3(a)(ii).

     (y) “Salary Grade” means the salary and position classification used by the
Company prior to January 1, 1994, or any comparable salary and position
classification used by any other Employer.

     (z) “Severance Pay Factor” means, with respect to any Participant, the
relevant factor specified in Section 3(a)(i)(A).

     (aa) “Severance Period” means the period commencing on the first day of the
first month following a Covered Termination, which is comprised of the number of
consecutive months equal to the lesser of (i) the Severance Pay Factor, or (ii)
the number of months occurring before the first day of the month following the
Participant’s attainment of age 65 or, if later, eligibility to receive an
unreduced retirement benefit under a qualified defined benefit pension plan
maintained by an Employer. In the event of a Change in Control, the Severance
Period will commence immediately following the expiration of the Notice Period
(if any) referenced in Section 4(b) hereof; provided,

4

--------------------------------------------------------------------------------



however, that the amounts attributable to the Notice Period shall be paid in
accordance with the “short-term deferral exception” under Treas. Reg. §1.409A
-1(b)(4).

     (bb) “Specified Employee” means any Participant who, at any time during the
twelve (12) month period ending on the identification date (as determined by the
Vice President, Compensation and Benefits or its delegate), is a “specified
employee” under Section 409A of the Code, as determined by the Vice President –
Compensation and Benefits (or his delegate), which determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and identification date, shall be made by the Vice President –
Compensation and Benefits (or his delegate) in accordance with the provisions of
Sections 416(i) and 409A of the Code.

2. Participation.

     (a) An employee of an Employer who is at any time a Participant in the Plan
shall continue as a Participant in the Plan until the earlier of (i) the date
the employment relationship with the Employer is severed for reasons other than
a Covered Termination, or (ii) the date the employee ceases to be employed in a
position equivalent to Career Band 6 or above; provided, however, any employee
who ceases to be employed in a position equivalent to Career Band 6 or above on
or after a Change in Control shall nevertheless continue to be a Participant in
the Plan.

     (b) A Participant in the Plan who is at any time the subject of a Covered
Termination shall continue to be a Participant in the Plan until all of the
benefits for which he or she is entitled under Section 3 of the Plan, if any,
have been paid.

3. Severance Benefits.

     (a) Eligibility for Benefits. Subject to Section 3(b) below, a Participant
who is the subject of a Covered Termination shall receive the benefits described
in this Section 3.

          (i) Pay Continuation.

               (A) An Existing Participant shall receive a benefit in an amount
equal to his or her Base Salary multiplied by the relevant Severance Pay Factor
determined as follows (a detailed schedule of each Existing Participant’s
Severance Pay Factor is attached hereto as Exhibit A):

Salary Grade as of July 1, 1993

Severance Pay Factor

20 and 21

18
22 and 23

24
24 and above

36


5

--------------------------------------------------------------------------------



     Provided, however, that the Severance Pay Factor of an Existing
Participant, whose Salary Grade is reduced after a Change in Control, shall not
be reduced for purposes of this Plan.

               (B) An Officer Participant shall receive a benefit in an amount
equal to his or her Base Salary multiplied by a Severance Pay Factor of 18 (or
36 in the case of an Officer Participant who is an Executive Vice President or
Senior Vice President), or following a Change in Control, a Severance Pay Factor
of 24 (36 in the case of an Officer Participant who is an Executive Vice
President or Senior Vice President).

               (C) A New Participant shall receive a benefit in an amount equal
to his or her Base Salary multiplied by a Severance Pay Factor of 12.

          (ii) Annual Incentive Compensation. An Existing Participant or an
Officer Participant shall receive a benefit in an amount equal to his or her
Annual Incentive Compensation multiplied by the applicable Pro Rata Factor. The
Pro Rata Factor shall be determined for the calendar year in which a Covered
Termination occurs and each calendar year thereafter through the end of the
calendar year in which the Severance Period ends.

          (iii) Benefit Continuation. For the duration of the Severance Period,
the Participant shall be entitled to the continuation of the following employee
benefits:

               (A) Basic and contributory medical insurance (including for
qualified dependents) (“Health Plan Coverage”), at the active employee coverage
level and prevailing active employee contribution rate, if any; provided,
however, (1) that such level of Health Plan Coverage shall not exceed the level
of Health Plan Coverage in effect on the date of the Participant’s Covered
Termination, (2) that such continuation of Health Plan Coverage will cease on
the earlier of (I) the first month that similar benefits are provided to the
Participant by a subsequent employer, (II) the first month in which the
Participant fails to pay to the Employer the prevailing active employee
contribution rate, (III) the end of the Severance Period, or (IV) the date on
which such coverage must terminate pursuant to the terms of the controlling
health insurance benefit plan applicable to the Participant on the date of such
Participant’s Covered Termination, and (3) the Employer-paid portion of the
monthly premium for the Health Plan Coverage shall be imputed as income to the
Participant as may be required under section 105(h) of the Code, subject to
applicable withholding from amounts otherwise payable to the Participant.

               (B) Basic and contributory life insurance (including for
qualified dependents) (“Life Insurance Coverage”), at the active employee
coverage level and prevailing active employee contribution rate, if any;
provided, however, (1) that such level of Life Insurance Coverage shall not
exceed the level of Life Insurance Coverage in effect on the date of the
Participant’s Covered Termination, (2) that such continuation of Life Insurance
Coverage will cease on the earlier of (I) the date similar benefits are provided
the Participant by a subsequent employer, (II) the first month in which the

6

--------------------------------------------------------------------------------



Participant fails to pay to the Employer the prevailing active employee
contribution rate, (III) the end of the Severance Period, or (IV) the date on
which such coverage must terminate pursuant to the terms of the controlling life
insurance benefit plan applicable to the Participant on the date of such
Participant’s Covered Termination, and (3) the Employer-paid contributions
required to maintain the Life Insurance Coverage will be imputed as income to
the Participant as may be required by applicable law.

          (iv) Pension Service Continuation. Except as otherwise provided by an
applicable pension plan and, subject to the requirements for qualification of
Section 401(a) of the Code, only the first twelve (12) months of the Severance
Period, Pay Continuation and Prorated Annual Incentive Compensation will be
recognized for purposes of the vesting and pension calculation provisions of the
AlliedSignal Inc. Retirement Program or any other pension plan sponsored by an
Employer in which the Participant participates. The normal policy for qualifying
leaves remains applicable thereafter.

     (b) Benefits Conditioned on Release and Non-Competition. Notwithstanding
anything in this Section 3 to the contrary, all benefits under this Plan except
benefits provided pursuant to Part II, shall be provided in consideration for,
and may be conditioned upon, (i) the execution and non-revocation of a release
by the Participant of all current or future claims, known or unknown, arising on
or before the date of the release against the Employer, its subsidiaries,
affiliates and their respective officers, directors and employees in a form and
manner prescribed by the Plan Administrator, and (ii) the execution of a
non-competition agreement by the Participant in favor of the Company and its
subsidiaries and affiliates in a form and manner prescribed by the Plan
Administrator. Additionally, no severance benefits shall be payable under this
Section 3 unless the Participant has returned to the Employer all property of
the Employer and any information of a proprietary nature in his or her
possession.

     (c) Benefit Limitations.

          (i) Except as provided in subparagraph (ii) below, any benefit
determined to be payable to a Participant under any other severance plan
sponsored or funded by an Employer shall be reduced by the amount of any similar
benefit payable to the Participant under this Plan (excluding any benefit
payable under Section 20(a)).

          (ii) Any benefit determined to be payable under this Plan (excluding
any benefit payable under Section 20(a)) to a Participant who was not eligible
to participate in this Plan prior to April 25, 1988 will be reduced to the
extent of any duplication of benefits between the Plan and any benefits that may
be payable to the Participant under arrangements existing prior to April 25,
1988.

7

--------------------------------------------------------------------------------



          (iii) Notwithstanding any provision of the Plan to the contrary, for a
Participant who is a U.S. taxpayer subject to the requirements of Section 409A
of the Code, the time and form of payment of any payment that is provided by
this Plan and also by the terms of the Honeywell International Inc. Severance
Plan for Corporate Staff Employees (Involuntary Termination Following a Change
in Control) or any other severance pay plan that applies to such Participant
shall be determined in accordance with the terms of this Plan.

4. Benefit Payments.

     (a) Form and Timing of Payments. Except as provided in Sections 21(a) and
21(b) and unless delay of payment is required pursuant to Section 15(b)(ii), any
Pay Continuation shall be paid in equal monthly installments over the Severance
Period, with the first installment commencing within 60 days after the Covered
Termination, and any Prorated Annual Incentive Compensation shall be paid in the
January after the end of the Determination Year. No Prorated Annual Incentive
Compensation shall be payable for any Determination Year with respect to which
the Pro Rata Factor is less than or equal to zero.

     (b) Interim Incentive Compensation Payments. In the event that a
Participant’s employment is terminated pursuant to a Covered Termination within
two years following a Change in Control, the Participant shall be paid an
additional amount, with respect to any Notice Period equal to the product of (1)
the amount of annual incentive compensation that such Participant would earn for
the year of termination under the incentive compensation plan in which such
Participant participated immediately prior to such termination (assuming
performance at the target level of performance), and (2) a fraction, the
numerator of which is the sum of the number of days in the Participant’s Notice
Period, and the denominator of which is 365; provided, however, the numerator of
such fraction shall not include any period for which the Participant has already
received or will receive a short-term incentive compensation award. Any amount
payable pursuant to this Section 4(b) shall be paid in a single lump sum payment
no later than March 15th of the year following the year in which the Covered
Termination occurs.

5. Forfeiture of Benefits.

      Notwithstanding anything to the contrary in the Plan and except as
provided in Section 21(c), a Participant receiving benefits or otherwise
entitled to receive benefits under this Plan shall cease to receive such
benefits under the Plan and the right to receive any benefits in the future
under the Plan shall be forfeited, in the event the Participant, either before
or after termination of employment, as determined by the Named Fiduciary, in its
sole discretion (a) is convicted of a felony, (b) commits any fraud or
misappropriates property, proprietary information, intellectual property or
trade secrets of the Employer for personal gain or for the benefit of another
party, (c) actively recruits

8

--------------------------------------------------------------------------------



and offers employment to any management employee of the Employer, (d) engages in
intentional misconduct substantially damaging to the property or business of any
Employer, (e) makes false or misleading statements about the Employer or its
products, officers or employees to (A) competitors or customers or potential
customers of the Employer, or (B) current or former employees of the Employer,
or (f) violates the terms of the release or non-competition agreement described
in Section 3(b) of the Plan.

6. Payment of Benefits Upon Incompetence or Death.

     In the event the Named Fiduciary is presented with evidence satisfactory to
it that a Participant receiving benefits or entitled to receive benefits is
adjudged to be legally incompetent, the remainder of such Participant’s unpaid
benefits shall be paid to the Participant’s conservator, legal representative or
any other person deemed by the Named Fiduciary to have assumed responsibility
for the maintenance of such person receiving or entitled to receive benefits at
the same time and in the same form as such unpaid benefits would be paid to the
Participant prior to such adjudication. In the event a Participant receiving
benefits or entitled to receive benefits dies, the remainder of such
Participant’s unpaid benefits shall be paid to the Participant’s beneficiary (as
determined in the following paragraph) at the same time and in the same form as
such unpaid benefits would have been paid to the Participant had the Participant
survived.

     A Participant may designate a beneficiary in the form and manner prescribed
by the Named Fiduciary. Any designation of a beneficiary may be revoked by
filing a later designation or revocation. In the absence of an effective
designation of a beneficiary by a Participant or upon the death of all
designated beneficiaries on or before a Participant’s death, the remainder of
the Participant’s unpaid benefits shall be paid to the Participant’s spouse or,
if none, to the Participant’s estate. Any payment made pursuant to this Section
6 shall be a discharge of any liability under the Plan therefor.

7. Administration.

     (a) Plan Administration. Except as provided in Section 22(a), the Plan
shall be administered by the Plan Administrator, who may act through one or more
Named Fiduciaries under this Plan who shall have the powers and authorities as
described in this Section 7. The Plan Administrator shall be the Senior Vice
President, Human Resources and Communications, or such other person as the Board
may appoint. The Plan Administrator shall have the authority to appoint and
remove any other Named Fiduciary at his or her discretion.

     Any person acting on behalf of the Named Fiduciary shall serve without
additional compensation. The Named Fiduciary shall keep or cause to be kept such
records and shall prepare or cause to be prepared such returns or reports as may
be required by law or necessary for the proper administration of the Plan.

     (b) Powers and Duties of Named Fiduciary. The Named Fiduciary shall have
the full discretionary power and authority to construe and interpret the Plan
(including, without limitation, supplying omissions from, correcting
deficiencies in, or resolving

9

--------------------------------------------------------------------------------



inconsistencies or ambiguities in, the language of the Plan); to determine all
questions of fact arising under the Plan, including questions as to eligibility
for and the amount of benefits; to establish such rules and regulations
(consistent with the terms of the Plan) as it deems necessary or appropriate for
administration of the Plan; to delegate responsibilities to others to assist it
in administering the Plan; and to perform all other acts it believes reasonable
and proper in connection with the administration of the Plan. The Named
Fiduciary shall be entitled to rely on the records of the Employer in
determining any Participant’s entitlement to and the amount of benefits payable
under the Plan. Any determination of the Named Fiduciary, including
interpretations of the Plan and determinations of questions of fact, shall be
final and binding on all parties.

     The Named Fiduciary may retain attorneys, consultants, accountants or other
persons (who may be employees of the Employer) to render advice and assistance
and may delegate any of the authorities conferred on him under this Plan to such
persons as he shall determine to be necessary to effect the discharge of his
duties hereunder. The Plan Administrator, or other Named Fiduciary, the
Employer, the Company and its officers and directors shall be entitled to rely
upon the advice, opinions and determinations of any such persons. Any exercise
of the authorities set forth in this Section 7, whether by the Plan
Administrator, or other Named Fiduciary or his delegee, shall be final and
binding upon the Employer and all Participants.

     (c) Plan Year. The plan year shall be the calendar year.

     (d) Indemnification. To the extent permitted by law, the Employer shall
indemnify any Named Fiduciary from all claims for liability, loss, or damage
(including payment of expenses in connection with defense against such claims)
arising from any act or failure to act in connection with the Plan.

8. Claims and Appeals Procedures.

Except as provided in Sections 22(c)-(f), the Plan’s benefit claims and appeals
procedures shall be as follows:

     (a) Any request or claim for Plan benefits must be made in writing and
shall be deemed to be filed by a Participant when a written request is made by
the claimant or the claimant’s authorized representative which is reasonably
calculated to bring the claim to the attention of the Named Fiduciary.

     (b) The Named Fiduciary shall provide notice in writing to any Participant
when a claim for benefits under the Plan has been denied in whole or in part.
Such notice shall be provided within 60 days of the receipt by the Named
Fiduciary of the Participant’s claim or, if special circumstances require, and
the Participant is so notified in writing, within 120 days of the receipt by the
Named Fiduciary of the Participant’s claim. The notice shall be written in a
manner calculated to be understood by the claimant and shall:

          (i) set forth the specific reasons for the denial of benefits;

10

--------------------------------------------------------------------------------



          (ii) contain specific references to Plan provisions relative to the
denial;

          (iii) describe any material and information, if any, necessary for the
claim for benefits to be allowed, that had been requested, but not received by
the Named Fiduciary; and

          (iv) advise the Participant that any appeal of the Named Fiduciary’s
adverse determination must be made in writing to the Named Fiduciary within 60
days after receipt of the initial denial notification, and must set forth the
facts upon which the appeal is based.

     (c) If notice of the denial of a claim is not furnished within the time
periods set forth above, the claim shall be deemed denied and the claimant shall
be permitted to proceed to the review procedures set forth below. If the
Participant fails to appeal the Named Fiduciary’s denial of benefits in writing
and within 60 days after receipt by the claimant of written notification of
denial of the claim (or within 60 days after a deemed denial of the claim), the
Named Fiduciary’s determination shall become final and conclusive.

     (d) If the Participant appeals the Named Fiduciary’s denial of benefits in
a timely fashion, the Plan Administrator shall re-examine all issues relevant to
the original denial of benefits. Any such claimant, or his or her duly
authorized representative may review any pertinent documents, as determined by
the Plan Administrator, and submit in writing any issues or comments to be
addressed on appeal.

     (e) The Plan Administrator shall advise the Participant and such
individual’s representative of its decision which shall be written in a manner
calculated to be understood by the claimant, and include specific references to
the pertinent Plan provisions on which the decision is based. Such response
shall be made within 60 days of receipt of the written appeal, unless special
circumstances require an extension of such 60-day period for not more than an
additional 60 days. Where such extension is necessary, the claimant shall be
given written notice of the delay. Any decision of the Plan Administrator shall
be binding on all persons affected thereby.

     (f) Arbitration.

          (i) Any dispute, controversy, or claim arising out of or relating to
any Plan benefit, including, without limitation, any dispute, controversy or
claim as to whether the decision of the Named Fiduciary respecting the benefits
under this Plan or interpretation of this Plan is arbitrary and capricious, that
is not settled in accordance with the procedures outlined in Section 8, shall be
settled by final and binding arbitration in accordance with the American
Arbitration Association Employment Dispute Resolution or other applicable rules.
Before resorting to arbitration, an aggrieved Participant must first follow the
review procedure outlined in this Section of the Plan. If there is still a
dispute after the procedures in this Section have been exhausted, the
Participant must request arbitration in writing within six (6) months after the
Plan Administrator issues, or is deemed to have issued, its determination under
subparagraph (e) above.

11

--------------------------------------------------------------------------------



          (ii) The arbitrator shall be selected by mutual agreement of the
parties, if possible. If the parties fail to reach agreement upon appointment of
an arbitrator within 30 days following receipt by one party of the other party’s
notice of desire to arbitrate, the arbitrator shall be selected from a panel or
panels of persons submitted by the American Arbitration Association (the “AAA”).
The selection process shall be that which is set forth in the AAA Employment
Dispute Resolution Rules, except that, if the parties fail to select an
arbitrator from one or more panels, AAA shall not have the power to make an
appointment but shall continue to submit additional panels until an arbitrator
has been selected.

          (iii) All fees and expenses of the arbitration, including a transcript
if requested, will be borne by the Company. The arbitrator shall have no power
to amend, add to or subtract from this Plan. The award shall be admissible in
any court or agency seeking to enforce or render unenforceable this Plan or any
portion thereof. Any action to enforce or vacate the arbitrator’s award shall be
governed by the Federal Arbitration Act, if applicable.

9. Unfunded Obligation.

     All benefits payable under this Plan shall constitute an unfunded
obligation of the Employer. Payments shall be made, as due, from the general
funds of the Employer. This Plan shall constitute solely an unsecured promise by
the Employer to pay severance benefits to employees to the extent provided
herein.

10. Inalienability of Benefits.

     No Participant shall have the power to transfer, assign, anticipate,
mortgage or otherwise encumber any rights or any amounts payable under this
Plan; nor shall any such rights or amounts payable under this Plan be subject to
seizure, attachment, execution, garnishment or other legal or equitable process,
or for the payment of any debts, judgments, alimony, or separate maintenance, or
be transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise. In the event a person who is receiving or is entitled to receive
benefits under the Plan attempts to assign, transfer or dispose of such right,
or if an attempt is made to subject such right to such process, such assignment,
transfer or disposition shall be null and void.

11. Withholding.

     The Employer shall have the right to withhold any taxes required to be
withheld with respect to any payments due under this Plan. Each Participant,
however, shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.

12. Amendment or Termination.

     Except to the extent otherwise provided in Section 22(i), the Company
reserves the right to amend or terminate the Plan at any time without prior
notice to or the consent of any employee. No amendment or termination shall
adversely affect the rights of any Participant whose employment terminated prior
to such amendment or termination.

12

--------------------------------------------------------------------------------



However, except as provided in Section 22(i), any Participant whose employment
continues after amendment of the Plan shall be governed by the terms of the Plan
as so amended. Any Participant whose employment continues after termination of
the Plan shall have no right to a benefit under the Plan.

13. Plan Not a Contract of Employment; Employer’s Policies Control.

     Nothing contained in this Plan shall give an employee the right to be
retained in the employment of an Employer. This Plan is not a contract of
employment between the Employer and any employee.

     Any dispute involving issues of employment other than claims for benefits
under this Plan shall be governed by the appropriate employment dispute
resolution policies and procedures of the Employer.

14. Action by an Employer.

     Unless expressly indicated to the contrary herein, any action required to
be taken by the Company may be taken by action of its Board or by any
appropriate officer or officers traditionally responsible for such determination
or actions, or such other individual or individuals as may be designated by the
Board or any such officer.

15. Governing Law.

     (a) ERISA. The Plan is an employee welfare benefit plan within the meaning
of Section 3(1) of ERISA, and will be construed in accordance with the
provisions of ERISA.

     (b) Section 409A of the Code.

          (i) Interpretation. Notwithstanding the other provisions hereof, this
Plan is intended to comply with the applicable requirements of Section 409A of
the Code and this Plan shall be interpreted to avoid any penalty sanctions under
Section 409A of the Code. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with Section 409A of the
Code and, if necessary, any such provision shall be deemed amended to comply
with Section 409A of the Code. All payments to be made upon a termination of
employment under this Plan may only be made upon a “separation from service”
under Section 409A of the Code. If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions under Section 409A
of the Code, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of Section 409A of the Code, each payment made under this Plan shall be treated
as a separate payment and each installment and the right to a series of
installment payments under this Plan is to be treated as a right to a series of
separate payments. In no event may the Participant, directly or indirectly,
designate the calendar year of payment.

          (ii) Payment Delay. To the maximum extent permitted under Section 409A
of the Code, the severance benefits provided under this Plan are intended to
comply

13

--------------------------------------------------------------------------------



with the “short-term deferral exception” under Treas. Reg. §1.409A -1(b)(4), and
any remaining amount is intended to comply with the “separation pay exception”
under Treas. Reg. §1.409A -1(b)(9)(iii); provided, however, if on the date of
the Participant’s termination of employment, Honeywell’s stock is
publicly-traded on an established securities market or otherwise and the
Participant is a Specified Employee, then all cash severance payments payable to
the Participant under this Plan that are deemed as deferred compensation subject
to the requirements of Section 409A of the Code and payable within six (6)
months following the Participant’s “separation from service” shall be postponed
for a period of six (6) months following the Participant’s “separation from
service” with Honeywell. The postponed amounts shall be paid to the Participant
in a lump sum within thirty (30) days after the date that is six (6) months
following the Participant’s “separation from service” with Honeywell, without
earnings or interest. If the Participant dies during such six-month period and
prior to payment of the postponed cash amounts hereunder, the amounts delayed on
account of Section 409A of the Code shall be paid to the Participant’s
beneficiary within sixty (60) days after Participant’s death, without earnings
or interest.

          (iii) Reimbursements. All reimbursements provided under this Plan
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (A) any
reimbursement is for expenses incurred during the Participant’s lifetime (or
during a shorter period of time specified in this Plan), (B) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (C) the
reimbursement of an eligible expense will be made on or before the last day of
the taxable year following the year in which the expense is incurred, and (D)
the right to reimbursement is not subject to liquidation or exchange for another
benefit. Any tax gross up payments to be made hereunder shall be made not later
than the end of the Participant’s taxable year next following the Participant’s
taxable year in which the related taxes are remitted to the taxing authority.

16. Severability.

     If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Plan, but this Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.

17. Coordination of Benefits.

In the event that (i) a Participant in the Plan is covered by another severance
plan of Honeywell International Inc. or an affiliate which provides benefits
similar to those provided under the Plan, and (ii) such Participant becomes
entitled to benefits under the Plan and such other plan, each benefit to which
the Participant is entitled shall contain those rights and features which
combine the most favorable rights and features of such benefit under the Plan
and such other plan; provided, however, that in no event shall there be any
duplication of such benefit. Notwithstanding any provision of the Plan to the
contrary, for a Participant who is a U.S. taxpayer subject to the requirements
of Section 409A of the Code, the time and form of payment of any payment that is
provided by this Plan and also by the terms of the Honeywell International Inc.
Severance Plan for Corporate Staff Employees (Involuntary Termination Following
a Change in Control) or any other severance pay plan that applies to such
Participant shall be determined in accordance with the terms of this Plan.

14

--------------------------------------------------------------------------------



of the Code at the time of payment shall be paid at the same time and in the
same payment form as the benefits paid under the other severance plan described
above.

PART II
SPECIAL PROVISIONS THAT BECOME EFFECTIVE
ONLY UPON CHANGE IN CONTROL

18. Change in Control.

     (a) The provisions of this Part II become effective upon a Change in
Control and, in addition to the provisions of Part I that are not superseded by
provisions of this Part II, shall control (i) the determination of eligibility
for, the amount of, and the time of payment of benefits under the Plan to any
Existing Participant or Officer Participant who is the subject of a Covered
Termination which occurs within the two-year period following the Change in
Control, (ii) the terms of payment for any Existing Participant or Officer
Participant whose Severance Period extends beyond the Change in Control, and
(iii) the determination of eligibility for, the amount of, and the time of
payment of benefits under Section 21 of the Plan to any Existing Participant or
Officer Participant.

     (b) Without derogation to the effect the provisions of this Part II may
have on the determination of any Participant’s eligibility for benefits under
the Plan or the amount of such benefits, it is intended that this Part II will
assure that the purposes of this Plan, as they may affect Existing Participants
or Officer Participants, will not be adversely affected by the unique
circumstances which may exist following a Change in Control. The provisions of
this Part II will have no effect whatsoever prior to a Change in Control.

19. Definitions.

     (a) “Honeywell Employer” means the Employer and any other person,
organization or entity that agrees in writing to be bound by the terms of the
Plan for a period of time that extends through the two-year period following a
Change in Control.

     (b) “Annual Incentive Compensation” means, notwithstanding the provisions
of Section 1(b), the product of Annual Base Salary and the greater of (i) the
target percentage utilized in determining Incentive Awards as in effect for the
most recent Determination Year ended prior to the Change in Control, or (ii) the
average of the target percentages applied in determining the Participant’s
Incentive Award in the last three Determination Years prior to the date of
Covered Termination (or such lesser period as the Participant may have been
employed).

     (c) “Covered Termination” means, notwithstanding the provisions of Section
1(j), severance of the employment relationship (i) at the initiative of the
Participant for Good Reason, or (ii) at a Honeywell Employer’s initiative for
reasons other than death or Gross Cause. Notwithstanding the preceding sentence,
in the event of a sale or transfer of a facility or line of business that causes
a severance of the employment relationship, a Covered Termination shall be
deemed to have occurred only if the new employer has not agreed in writing to be
a Honeywell Employer with respect to the Participant or the Participant is not
employed by the new employer.

15

--------------------------------------------------------------------------------



     (d) “Existing Participant” for purposes of this Part II means (i) an
individual who, on July 1, 1993, was an employee of an Employer in Salary Grade
20 or above or in a position comparable to Salary Grade 20 or above, or (ii) an
individual who, as of April 1, 1999, is determined by the Senior Vice President,
Human Resources and Communications to be in a position comparable to Salary
Grade 20, and is or reports directly to a functional Senior Vice President of
the Company.

     (e) “Good Reason” means any one or more of the following:

          (i) A material diminution in the Participant’s authority, duties
and/or responsibilities as they existed immediately preceding the Change in
Control.

          (ii) A material decrease in base compensation.

          (iii) A material reduction in the aggregate benefits available to the
Participant where such reduction does not apply to all similarly-situated
employees.

          (iv) Any geographic relocation of the Participant’s position to a new
location which is more than fifty (50) miles from the location of the
Participant’s position immediately prior to a Change in Control.

          (v) Any action by a Honeywell Employer that under applicable law
constitutes constructive discharge.

          (vi) The failure of any entity that is a successor to the Company or
any of its affiliates (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to become a Honeywell Employer or otherwise
expressly assume and agree to honor this Plan, if such action, assumption or
agreement is legally required to make this Plan enforceable against the
successor.

      Notwithstanding the foregoing, Good Reason shall not be deemed to have
occurred unless the Participant provides written notice to the Company or its
successor, as applicable, identifying the event or omission constituting the
reason for a Good Reason termination no more than ninety (90) days following the
first occurrence of such event or omission. Within thirty (30) days after notice
has been provided to the Company or its successor, as applicable, the Company or
its successor, as applicable, shall have the opportunity, but not the
obligation, to cure such event or conditions that give rise to a Good Reason
termination. If the Company or its successor, as applicable, fails to cure the
events or conditions giving rise to Participant’s Good Reason termination by the
end of the thirty (30) day cure period, the Participant’s employment shall
terminate at the end of the thirty (30) day cure period.

     (f) “Gross Cause” means any of the following: (i) clear and convincing
evidence of a significant violation of the Company’s Code of Business Conduct;
(ii) the misappropriation, embezzlement or willful destruction of Company
property of significant value; (iii)(A) the willful failure to perform, (B)
gross negligence in the performance of, or (C) intentional misconduct in the
performance of, significant duties that results in material harm to the business
of the Company; (iv) the conviction (treating

16

--------------------------------------------------------------------------------



a nolo contendere plea as a conviction) of a felony (whether or not any right to
appeal has been or may be exercised); or (v) clear and convincing evidence of
the willful falsification of any financial records of the Company that are used
in compiling the Company’s financial statements or related disclosures, with the
intent of violating Generally Accepted Accounting Principles or, if applicable,
International Financial Reporting Standards. In the case of a determination
under Part II of the Plan, Gross Cause shall be determined by the New Plan
Administrator.

     (g) “New Plan Administrator” shall mean such person or persons appointed
pursuant to Section 22 to administer the Plan upon the occurrence of a Change in
Control.

20. Enhancement Benefit.

     (a) If, following a Change in Control, any payment to a Participant from a
Honeywell Employer or from any benefit or compensation plan or program sponsored
or funded by a Honeywell Employer is determined to be an “excess parachute
payment” within the meaning of Section 280G of the Code or any successor or
substitute provision of the Code, with the effect that either the Participant is
liable for the payment of the tax described in Section 4999 or any successor or
substitute provision of the Code (hereafter the “Section 4999 Tax”) or the
Honeywell Employer has withheld the amount of the Section 4999 Tax, an
additional benefit (hereafter the “Enhancement Benefit”) shall be paid from this
Plan to such affected Participant.

     (b) The Enhancement Benefit payable shall be an amount, which when added to
all payments constituting “parachute payments” for purposes of Section 280G of
the Code or any successor or substitute provision of the Code, is sufficient to
cause the remainder of (i) the sum of the “parachute payments”, including any
Enhancement Benefit, less (ii) the amount of all state, local and federal income
taxes and the Section 4999 Tax attributable to such payments and penalties and
interest on any amount of Section 4999 Tax, other than penalties and interest on
any amount of Section 4999 Tax with respect to which an Enhancement Benefit was
paid to the Participant on or before the due date of the Participant’s federal
income tax return on which such Section 4999 Tax should have been paid, to be
equal to the remainder of (iii) sum of the “parachute payments”, excluding any
Enhancement Benefit, less (iv) the amount of all state, local and federal income
taxes attributable to such payments determined as though the Section 4999 Tax
and penalties and interest on any amount of Section 4999 Tax, other than
penalties and interest on any amount of Section 4999 Tax with respect to which
an Enhancement Benefit was paid to the Participant on or before the due date of
the Participant’s federal income tax return on which such Section 4999 Tax
should have been paid, did not apply.

     (c) In the event of a Change in Control, the provisions of this Section 20
shall be applicable to all Participants, as defined in Section 1(s).

17

--------------------------------------------------------------------------------



21. Benefit Payments and Forfeiture of Benefits.

     (a) Benefit Payments. Notwithstanding the provisions of Section 4, unless
delay is required pursuant to Section 15(b)(ii), benefits that are determined to
be payable to a Participant under Sections 3(a)(i) and 3(a)(ii) on or after a
Change in Control shall be paid within 60 days following the later of the Change
in Control or the Covered Termination, in a single lump sum payment equal to the
sum of (i) the total amount of the benefit remaining payable under Section
3(a)(i), and (ii) the amount of the benefit remaining payable under Section
3(a)(ii) for all Determination Years which are coextensive, in whole or part,
with the Severance Period; provided, however, that the single lump sum payable
pursuant to this Section will only be paid if the Change in Control constitutes
a “change in control event” under Section 409A of the Code, otherwise, the
payment shall be paid (or continue to be paid, if in pay status) in the same
form and at the same times as provided under Section 4(a). The requirements of
Section 3(b) shall have no application to benefits payable after a Change in
Control. Unless delay is required pursuant to Section 15(b)(ii), benefits which
are determined to be payable to a Participant under Section 20(a) shall be paid
within thirty days following the later of a Change in Control or the date the
“parachute payments” referred to in Section 20 are made, in a single payment
equal to the amount of the benefit determined under Section 20(b). If any
benefit is paid later than the time provided in this Section 21(a), such late
payment shall be credited with interest for the period from the date payment
should have been made to the date actually made at a rate equal to the average
quoted rate for three-month U.S. Treasury Bills for the week preceding the date
of payment, as determined by the New Plan Administrator, plus six percentage
points.

     (b) Subsequent Benefit Payments. Notwithstanding the provisions of Section
4, in the event the Internal Revenue Service assesses a Section 4999 Tax due
which is in excess of the amount determined by the Honeywell Employer under
Section 20(b), a Participant shall be paid within 60 days following the date the
Participant gives notice to the New Plan Administrator of proof of payment of
the Section 4999 Tax in a single payment equal to the amount of the additional
benefit determined under Section 20(b), based upon the amount of the Section
4999 Tax paid in excess of any Section 4999 Tax with respect to which any
Enhancement Benefit was previously paid. If any benefit is paid later than the
time provided in this Section 21(b), such late payment shall be credited with
interest for the period from the date payment should have been made to the date
actually made at a rate equal to the average quoted rate for three-month U.S.
Treasury Bills for the week preceding the date of payment, as determined by the
New Plan Administrator, plus six percentage points.

     (c) Forfeiture of Benefits. Notwithstanding the provisions of Section 5, a
Participant receiving benefits or entitled to receive benefits under the Plan
shall cease to receive such benefits under the Plan and the right to receive any
benefits in the future under the Plan shall be forfeited, in the event the
Participant, as determined by the New Plan Administrator, (i) is convicted of a
felony committed against an Honeywell Employer, its property or business, (ii)
commits any fraud or misappropriates property, proprietary information,
intellectual property or trade secrets of an Honeywell Employer for personal
gain or for the benefit of another party, or (iii) actively recruits and offers
employment to any management employee of an Honeywell Employer.

18

--------------------------------------------------------------------------------



22. Administration.

     (a) New Plan Administrator. On or before a Change in Control, the Company,
its successors, or persons operating under its control or on its behalf
(hereafter the “Corporation”) shall appoint a person independent of the
Corporation to be the New Plan Administrator upon the occurrence of a Change in
Control and the Plan Administrator shall immediately provide to the New Plan
Administrator such information with respect to each Participant in the Plan as
shall be necessary to enable the New Plan Administrator to determine the amount
of any benefit which is then or may thereafter become payable to such
Participants.

     (b) Authority. Upon the occurrence of a Change in Control, the New Plan
Administrator shall have exclusive authority to make initial determinations of
eligibility for the benefits under the Plan, subject to the requirements of
Section 22(f). The New Plan Administrator may, in reviewing any recommendation
for benefit eligibility pursuant to this Section 22, rely on representations
made by the Corporation or a Honeywell Employer pursuant to Section 22(c).
However, in the event that none of the recommendations are agreed to by the
Participant, the New Plan Administrator shall refer the disputed claim for
benefits under this Plan for resolution as provided in Section 22(f). Any
recommendation by the New Plan Administrator under this Section 22, any
determination by the New Plan Administrator as to the eligibility for or the
amount of benefits which are not in dispute and any judicial determination
pursuant to Section 22(f) shall be final and binding on the Corporation and the
Honeywell Employer. The Corporation and the responsible Honeywell Employer shall
make payments to Participants as directed by the New Plan Administrator or
pursuant to judicial determination pursuant to Section 22(f).

     (c) Corporation or Honeywell Employer Recommendations. Upon the occurrence
of a Change in Control, the Corporation and any Honeywell Employer may make
recommendations to the New Plan Administrator with respect to benefit
determinations for affected Participants under the Plan and the New Plan
Administrator shall immediately forward any such recommendation to the affected
Participant. If the recommendation is agreed to in writing by the Participant,
the New Plan Administrator shall advise the Corporation and any responsible
Honeywell Employer, and the Corporation or Honeywell Employer, whichever is
responsible, shall make payment in accordance with the provisions of Section 21.

     (d) Independent Recommendations. In the case of a recommendation which is
not agreed to by the affected Participant, the New Plan Administrator shall
immediately review the recommendation of the Corporation or responsible
Honeywell Employer and within 15 days of notice of the dispute from the
Participant, determine whether it is in accordance with the terms of the Plan
and notify the Corporation or responsible Honeywell Employer and the Participant
of its findings. If the New Plan Administrator determines that the
recommendation is not in accordance with the terms of the Plan and that an
adjustment is necessary and the Participant agrees in writing to such
adjustment, the New Plan Administrator shall advise the Corporation or
responsible Honeywell Employer, and the Corporation or responsible Honeywell
Employer shall

19

--------------------------------------------------------------------------------



make payment in accordance with the provisions of Section 21. Any such
adjustment determined by the New Plan Administrator, whether agreed to by the
Participant or not, shall be final and binding upon the Corporation or
responsible Honeywell Employer and may not be challenged by either of them.

     (e) Direct Application. Upon notice to the New Plan Administrator by an
affected Participant, as to whom the Corporation or responsible Honeywell
Employer has made no recommendation, that a Covered Termination has occurred,
the Corporation or responsible Honeywell Employer shall be notified by the New
Plan Administrator and given 15 days from the date the Participant gave notice
to the new Plan Administrator within which to make a recommendation as to
benefit determination. The New Plan Administrator shall also make its own
independent determination as to the benefit payable under the terms of the Plan.
Within 15 days of receipt of the notice from the affected Participant, the New
Plan Administrator shall transmit to the Participant its own recommendation and
that of the Corporation or responsible Honeywell Employer if such is available.
If either recommendation is accepted in writing by the affected Participant, the
New Plan Administrator shall advise the Corporation or responsible Honeywell
Employer, and the Corporation or responsible Honeywell Employer shall make
payment in accordance with the terms of Section 21. Any recommendation by the
New Plan Administrator shall be final and binding upon the Corporation or
responsible Honeywell Employer and may not be challenged by either of them.

     (f) Disputed Recommendation. If an affected Participant does not agree in
writing within 15 days of transmittal to accept any of the recommendations made
pursuant to Sections 22(c), 22(d) or 22(e), the New Plan Administrator (1) shall
consider the amount in excess of the highest recommendation to be a claim for
benefits which is in dispute and shall, with respect to such amount, initiate an
action in interpleader pursuant to Rule 22 of the Federal Rules of Civil
Procedure or analogous rules, before a court of competent jurisdiction, and (2)
cause the Corporation or responsible Honeywell Employer to pay the Participant
the higher of (A) the amount recommended, if any, by the Corporation or the
responsible Honeywell Employer, or (B) the amount recommended by the New Plan
Administrator, in accordance with the terms of Section 21. The New Plan
Administrator shall not assert any claim or take any position in the
interpleader proceeding based on its interpretation of the terms of the Plan,
other than the provisions of this Section 22.

     (g) Attorneys Fees and Costs. If a Participant is paid or is determined to
be entitled to receive benefits (i) in excess of any recommendation made by the
Corporation or responsible Honeywell Employer pursuant to Sections 22(c) or
22(e), or (ii) in a case where the Corporation or responsible Honeywell Employer
have made no recommendation pursuant to Sections 22(c) or 22(e), the New Plan
Administrator shall advise the Corporation or responsible Honeywell Employer,
and the Corporation or responsible Honeywell Employer shall immediately pay or
reimburse, in accordance with Section 15(b)(iii) above, the affected Participant
for the full amount of any attorneys’ fees and other expenses the affected
Participant incurred in pursuing his or her claim for benefits. The payment or
reimbursement shall include the standard hourly rates charged by each such
attorney, any and all other expenses related to the action incurred by or on

20

--------------------------------------------------------------------------------



behalf of the affected Participant, the costs and expenses of any experts
utilized to prepare the claim, and any court costs assessed against the affected
Participant.

     (h) Amendment or Termination. This Plan may not be amended or terminated
after a Change in Control; provided, however, the Plan may be amended if the
purpose of the amendment is to increase benefits hereunder or if the purpose of
the amendment is to comply with Section 409A of the Code.

     (i) No Waiver. No waiver by a Participant at any time of any breach by the
Company of, or of any lack of compliance with, any condition or provision of
this Plan to be performed by the Company shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. In no event shall the failure by a Participant to assert any right under
the Plan (including, but not limited to, failure to assert the existence of Good
Reason conditions which would enable a Participant to trigger his own
termination under clause (i) of Section 19(c)) be deemed a waiver of such right
or any other right provided under the Plan, it being intended that a Participant
who has perfected a right under the Plan (including, but not limited to, a
Participant’s right to trigger his own termination under clause (i) of Section
18(b)) shall be entitled to assert that right in accordance with the terms of
the Plan unless the Participant affirmatively elects, in writing, to waive such
right.

21

--------------------------------------------------------------------------------



HONEYWELL INTERNATIONAL INC. SEVERANCE PLAN
FOR SENIOR EXECUTIVES

Exhibit A

ACTIVE PARTICIPANTS IN SENIOR SEVERANCE PROGRAM

36 Months (base and target bonus)
Peter M. Kreindler

22

--------------------------------------------------------------------------------